—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Patterson, J.), dated October 18, 2000, as granted the defendant’s motion pursuant to CPLR 510 (1) to change the venue of the action from Kings County to Nassau County.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the Clerk of the Supreme Court, Nassau County, is directed to deliver to the Clerk of the Supreme Court, Kings County, all papers filed in this action and certified copies of all minutes and entries (see, CPLR 511 [d]).
The Supreme Court erred in granting the defendant’s motion pursuant to CPLR 510 (1) to change the venue of the action from Kings County to Nassau County. The plaintiffs properly placed the venue of this action in Kings County, since that is where the defendant had his principal office and where the alleged malpractice occurred (see, CPLR 503 [d]; Shanahan v Klinginstein, 280 AD2d 464).
The defendant’s remaining contention is unpreserved for appellate review. O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.